Citation Nr: 0948705	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1974, and from October 1975 to October 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran was scheduled to appear for a Board hearing in 
November 2007.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  38 C.F.R. § 
20.702(d).

The Board remanded the claim in January 2008 for further 
development and consideration. 


FINDING OF FACT

The Veteran's current acquired psychiatric disorder did not 
have its origins in service, nor did a psychosis become 
manifest during the first year after the Veteran's 
separations from service in March 1974 or October 1979.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with complete notice in March 
2008, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a November 2009 supplemental statement of 
the case, following the provision of notice.  The appellant 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

As postservice medical records provide no basis to grant this 
claim, and in fact provide evidence against this claim, a VA 
examination or medical opinion is not needed to resolve the 
claim.  In service connection claims, the VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006).  These criteria are not met in this 
case.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



II.  Analysis

The Veteran requests service connection for an acquired 
psychiatric disorder noting that his behavior deteriorated 
six months into his second period of service.

The Veteran genuinely believes that his acquired psychiatric 
disorder was incurred in service.  The Veteran is competent 
to comment on his symptoms.  However, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide 
a competent opinion on a matter as complex as the etiology of 
his acquired psychiatric disorder and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
other evidence of record.  

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of an acquired psychiatric 
disorder.  Separation examinations in March 1974 and 
September 1979 from both his periods of service noted that 
his psychiatric status was normal.  On his report of medical 
history for separation from his second period of service in 
September 1979, he checked "no" to the questions regarding 
whether he ever had or currently had frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  

In November 1981, the Veteran requested service connection 
for several musculoskeletal disabilities.  He did not request 
service connection for an acquired psychiatric disorder at 
this time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  

In a June 2003 VA psychiatric assessment/evaluation, the 
Veteran complained of a lifelong history of depressive 
symptoms which had worsened over the past year due to 
financial difficulties.  He dated the onset of his current 
depression to 2000.  He also noted he had severe depression 
in 1991 when he fell and crushed the left side of his body.  
(Emphasis added.)  The examiner noted that the Veteran had 
lifelong difficulties with depression which appeared to be 
secondary to longstanding sleep apnea.  He was diagnosed with 
depression secondary to sleep apnea (provisional).  The 
Veteran's stressors were problems related to social 
environment, primary support group, finances, and housing.  

A private statement of attending physician dated in March 
2005 is of record.  The physician stated that the Veteran had 
a history of depression for several years complicated by 
medical problems and financial difficulties.  (Emphasis 
added.)  

The period between separation from service in 1979 to 1991 
without complaints of or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Furthermore, despite the Veteran's current contentions, there 
simply is no competent evidence of an acquired psychiatric 
disorder during service; nor does the medical evidence of 
record establish that his current psychiatric disorder, first 
treated and diagnosed in 2003 according to the medical 
evidence of record, began in service.  All of the psychiatric 
stressors listed in the Veteran's post-service treatment 
records stem from post-service circumstances.  Neither does 
the evidence indicate that he was first diagnosed with a 
psychosis during the first year after his separation from 
service, so service connection may not be presumed.  

The Veteran has stated that his behavior deteriorated six 
months into his second period of service.  However, a service 
evaluation report dated in November 1978 noted that the 
Veteran was always on profile which prevented him from 
performing physical tasks and he just did "enough to stay 
out of trouble."  Although the Veteran was noted to have 
physical problems, no psychiatric disorder was noted.  
Moreover, VA mental health personnel have diagnosed 
depression secondary to sleep apnea.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


